Per Curiam.

The workmen’s compensation policy was issued by the plaintiff as of May 13, 1947, to cover one year. The initial premium of $270.30 was paid, and by an indorsement of the policy the officers of the corporation were specifically excluded from coverage.
On April 7,1947, prior to the writing of the policy, subdivision 6 of section 54 of the Workmen’s Compensation Law, was amended. (L. 1947, ch. 717.) By its terms the amendment became effective on July 1,1947, after the policy was issued. The amendment provides, that every executive officer shall be deemed to be included in the workmen’s compensation contract.
Belying on the amendment, the plaintiff included remuneration for the officers, bringing the payroll up to an amount in excess of that actually paid by the defendant.
There is nothing in the amendment which evidences an intention that said subdivision, as amended, be applied retroactively or that it have any effect on policies already issued.
In the absence of such an intention, the amendment should be given a prospective effect only and should not be allowed to alter existing contract rights and obligations. (See Matter of Small v. Gibbs Press, 248 N. Y. 513.) Under the law in force when the policy herein was issued, the executive officers were excluded from coverage by virtue of their election. The premium to which plaintiff was entitled should have been calculated on the basis of.defendant’s actual payroll of-$5,913.40, rather than on the amount stated under the amendment.
Defendant, on the basis of the actual payroll, overpaid and is entitled to a rebate of $23.
The judgment for plaintiff should be reversed, with $30 costs, and judgment directed for defendant on'the counterclaim in the sum of $23, with costs.
■Hofstadter, Schreiber and Hecht, JJ., concur.
Judgment reversed, etc.